        Case 2:15-cv-00462-ROS Document 366 Filed 10/12/18 Page 1 of 8



     Lori V. Berke (#015628)
 1
     Jody C. Corbett (#019718)
 2   BERKE LAW FIRM, PLLC
     1601 N. 7th Street, Suite 360
 3   Phoenix, AZ 85006
 4   Phone: (602) 254-8800
     Fax: (602) 254-8808
 5   lori@berkelawfirm.com
     jody@berkelawfirm.com
 6
 7   Attorneys for Defendant Armando Saldate, Jr.
 8                           IN THE UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF ARIZONA
10
     Debra Jean Milke
11                                                 Case No. 2:15-cv-00462-ROS
                             Plaintiff,
12
                                                   JOINT STATUS REPORT
13      vs.
14   City of Phoenix; Maricopa County; and
15   Detective Armando Saldate, Jr. and
     Silverio Ontiveros, in their individual
16   capacities,
                           Defendants.
17
18
              Pursuant to this Court’s Fourth Amended Scheduling Order (Doc. 306), Plaintiff
19
20   Debra Jean Milke and Defendants Armando Saldate, Silverio Ontiveros, City of Phoenix,

21   and Maricopa County, through undersigned counsel, submit this joint status report to the
22
     Court.
23
     Settlement Discussions
24
25            There have been some informal settlement discussions since the parties filed their

26   June 13, 2018 Third Notice of Discovery and Settlement with the Court.
27
28
                                                   1
        Case 2:15-cv-00462-ROS Document 366 Filed 10/12/18 Page 2 of 8



     Discovery Progress
 1
 2          Since the June 13, 2018 Third Notice of Discovery and Settlement, the parties have
 3   continued to diligently engage in discovery. The parties have nearly completed document
 4
     discovery and have exchanged hundreds of thousands of pages of documents.
 5
            On July 20, 2018, pursuant to the Court’s scheduling order, Defendants disclosed
 6
 7   their expert witnesses. Likewise, on August 20, 2018, Plaintiff disclosed her experts’
 8   rebuttal reports.
 9
            With respect to depositions, the following depositions have been taken since the
10
     parties’ June 13, 2018 Third Notice of Discovery and Settlement was filed:
11
12          June 13, 2018: Sandra Smith
13          June 15, 2018: Ernie Sweat
14
            July 23, 2018: Anders Rosenquist, Jr.
15
            July 24, 2018: Kirk Fowler
16
17          August 13, 2018: C. Kenneth Ray (not completed)

18          August 7, 2018: Chris Erhart
19
            August 15-16, 2018: Plaintiff Debra Milke (not completed)
20
            August 23, 2018: Lt. Sherry Kiyler
21
22          August 27, 2018: Sgt. Carl Richardson

23          August 28, 2018: Comm. Tom Van Dorn
24
            August 29, 2018: Carmen Santana and Gail Hedgpeth
25
            September 12, 2018: Mr. Richard Drooyan (Plaintiff’s expert)
26
27          September 20, 2018: Mr. Joshua Marquis (Maricopa County’s expert)

28
                                                    2
        Case 2:15-cv-00462-ROS Document 366 Filed 10/12/18 Page 3 of 8



           September 25, 2018: Dr. Bhushan Agharkar (Plaintiff’s expert)
 1
 2         October 4, 2018: Mr. Jeffrey Noble (City of Phoenix’s expert)
 3         October 5, 2018: Dr. Mace Beckson (City of Phoenix’s expert)
 4
     As noted above, the depositions of C. Kenneth Ray and Plaintiff Debra Milke have not yet
 5
     been completed. Additionally, the continued depositions of Detective Armando Saldate
 6
 7   and Noel Levy have not yet been completed. The deposition of James Styers has not yet
 8   been taken. Despite the parties’ good faith efforts to find dates on which all necessary
 9
     counsel and the witnesses could be available before the close of fact discovery to finish
10
     theses depositions, the parties were unable to do so. The parties have scheduled the
11
12   following dates for some of these depositions:
13         October 22 and 23, 2018: James Styers
14
           November 14 and 15, 2018: Debra Milke
15
           November 28, 2018: Detective Armando Saldate and Noel Levy
16
                             (Noel Levy may be deposed on November 27, 2018)
17
     With respect to the continued deposition of C. Kenneth Ray, the parties will schedule it as
18
19   soon as possible following the Court’s ruling on their discovery disputes regarding Mr.

20   Ray’s deposition and Plaintiff’s privilege log. With respect to the deposition of James
21   Styers, the parties understand the Court’s Order ruling on the issue of whether James Styers
22
     could invoke the Fifth Amendment (Doc. 321) to mean that because Mr. Styers has no Fifth
23
24   Amendment right to invoke, the parties are no longer bound by the list of questions

25   previously submitted. On September 21, 2018, the parties asked Mr. Styers’ counsel for
26   their position on this issue and counsel for Mr. Styers informed the parties on October 3,
27
     2018 that Mr. Styers still intends to assert his right to remain silent notwithstanding the
28
                                                  3
        Case 2:15-cv-00462-ROS Document 366 Filed 10/12/18 Page 4 of 8



     Court’s order. Finally, at some future date before trial, Defendants intend to take a trial
 1
 2   preservation deposition of Roger Scott to memorialize his trial testimony. However, this
 3   will not need to be completed before the close of discovery.
 4
     Stipulation to Extend Certain Deadlines
 5
            Pursuant to the Court’s Fourth Amended Scheduling Order (Doc. 306), the deadline
 6
 7   to complete fact discovery was September 10, 2018, and the deadline to supplement all
 8   discovery, including material changes in expert witness opinions and material disclosures
 9
     of all exhibits to be used and all witnesses to be called at trial, is November 2, 2018. Given
10
     that the parties were not able to complete all of the depositions prior to the September 10,
11
12   2018 deadline and will not be able to complete them until late November, the parties have
13   stipulated, subject to this Court’s approval, to extend the deadline to complete fact
14
     discovery to November 30, 2018, and to extend the deadline to supplement all discovery,
15
     including material changes in expert witness opinions and material disclosures of all
16
17   exhibits to be used and all witnesses to be called at trial, to December 14, 2018.

18          Additionally, the current deadline of November 9, 2018 for filing dispositive
19
     motions will also need to be extended until after the completion of discovery and final
20
     disclosure. Therefore, the parties have agreed to the following briefing schedule for
21
22   summary judgment motions, also subject to this Court’s approval:

23          Deadline to file Summary Judgment Motions                      January 11, 2019
24
            Deadline to Respond to Summary Judgment Motions                March 15, 2019
25
            Deadline for Replies in Support of Summary Judgment            April 22, 2019
26
27
28
                                                   4
        Case 2:15-cv-00462-ROS Document 366 Filed 10/12/18 Page 5 of 8



     The parties have prepared a proposed order for the Court to extend these deadlines as set
 1
 2   forth herein, and it is attached pursuant to Local Rule 7.1(b)(2).
 3          DATED this 12th day of October, 2018.
 4
                                                BERKE LAW FIRM, PLLC
 5
 6
 7                                              By s/ Jody C. Corbett
                                                  Lori V. Berke
 8                                                Jody C. Corbett
 9                                                Attorneys for Defendant Armando Saldate, Jr.

10
                                                WIENEKE LAW GROUP, PLC
11
12
13                                              By s/ Christina Retts (with permission)
14                                                Kathleen L. Wieneke
                                                  Christina Retts
15                                                1095 W. Rio Salado Parkway, Ste. 209
                                                  Tempe, Arizona 85281
16
                                                  Attorneys for Defendant City of Phoenix
17
18                                              SANDERS & PARKS, P.C.
19
20
                                                By s/ Robin E. Burgess (with permission)
21                                                J. Arthur Eaves
22                                                Robin E. Burgess
                                                  3030 North Third Street
23                                                Phoenix, Arizona 85012-3099
24                                                Attorneys for Defendant Maricopa County

25
26
27
28
                                                    5
     Case 2:15-cv-00462-ROS Document 366 Filed 10/12/18 Page 6 of 8



                                    HOLLOWAY ODEGARD & KELLY, P.C.
 1
 2
 3                                  By s/ Sally A. Odegard (with permission)
 4                                     Sally A. Odegard
                                       3020 E. Camelback Road, Suite 201
 5                                     Phoenix, Arizona 85016
                                       Attorneys for Defendant Silverio Ontiveros
 6
 7                                  NEUFELD SCHECK & BRUSTIN, LLP
 8
 9
                                    By s/ Katie McCarthy (with permission)
10                                     Nick J. Brustin
                                       Anna Benvenutti Hoffman
11
                                       Amelia Green
12                                     Katie McCarthy
                                       (Admitted Pro Hac Vice)
13                                     99 Hudson St., 8th Floor
14                                     New York, NY 10013

15                                       Michael D. Kimerer
                                         Rhonda Elaine Neff
16
                                         KIMERER & DERRICK, P.C.
17                                       1313 E. Osborn Road, Suite 100
                                         Phoenix, AZ 85014
18
19                                       Vanessa Buch
                                         1145 N. Mountain View Ave.
20                                       Tucson, AZ 85719
21                                       Joshua E. Dubin, Esq., P.A.
22                                       (Admitted Pro Hac Vice)
                                         7413 Fairfax Dr., Bldg. F
23                                       Tarmac, Florida 33321
24
                                         Attorneys for Plaintiff
25
26
27
28
                                        6
        Case 2:15-cv-00462-ROS Document 366 Filed 10/12/18 Page 7 of 8



                                    CERTIFICATE OF SERVICE
 1
 2   I hereby certify that on October 12, 2018, I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 3   Electronic Filing to the following CM/ECF registrants:
 4
     Amelia Green                      amelia@nsbcivilrights.com
 5                                     langston@nsbcivilrights.com
     Amy B. Kraus                      amy.krauss@azbar.org
 6
     Anna Benvenutti Hoffmann          Anna@nsbcivilrights.com
 7                                     katie@nsbcivilrights.com
     Christina Gail Retts              cretts@wienekelawgroup.com
 8                                     lpiasecki@wienekelawgroup.com
 9                                     kpenny@wienekelawgroup.com
     Daniel J. O'Connor                caseadmin@occlaw.com
10   James A Eaves                     artie.eaves@sandersparks.com
                                       michele.logan@sandersparks.com
11
     James Edward Doman, Jr.           caseadmin@occlaw.com
12   Jody Campbell Corbett             jody@berkelawfirm.com
                                       laine@berkelawfirm.com,
13                                     shirley@berkelawfirm.com
14   Joshua Dubin                      jdubin@dubinconsulting.com
                                       dubin.joshua@gmail.com
15   Julie Singleton Hall              julieshall@hotmail.com
     Kathleen L. Wieneke               kwieneke@wienekelawgroup.com
16
                                       kpenny@wienekelawgroup.com
17                                     lpiasecki@wienekelawgroup.com
     Kelly Elaine Gillilan-Gibson      adminlaw@azag.gov
18                                     Kelly.Gillilan-Gibson@azag.gov
19   Lori V. Berke                     lori@berkelawfirm.com
                                       laine@berkelawfirm.com
20                                     shirley@berkelawfirm.com
     Mary Katherine McCarthy           katie@nsbcivilrights.com
21   Michael D. Kimerer                MDK@kimerer.com
22                                     jpak@kimerer.com
                                       mwallingsford@kimerer.com
23   Nick J. Brustin                   nick@nsbcivilrights.com
24                                     mary@nsbcivilrights.com
     Rhonda Elaine Neff                rneff@kimerer.com
25                                     mwallingsford@kimerer.com
     Sally Ann Odegard                 sodegard@hoklaw.com
26                                     gzappia@hoklaw.com
27   Shane Paul Dyet                   Shane.Dyet@occlaw.com
                                       erica.meany@occlaw.com
28
                                                  7
        Case 2:15-cv-00462-ROS Document 366 Filed 10/12/18 Page 8 of 8



     Vanessa Michelle Buch        vanessabuch2@gmail.com
 1
 2
      s/ Jody C. Corbett
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           8
